                                                                           1   KEVIN G. CLARKSON
                                                                               ATTORNEY GENERAL
                                                                           2

                                                                           3   William Milks (Alaska Bar No. 0411094)
                                                                               Kevin Dilg (Alaska Bar No. 1406053)
                                                                           4   Assistant Attorneys General
                                                                               Department of Law
                                                                           5   P.O. Box 110300
                                                                           6   Juneau, AK 99811-0300
                                                                               Telephone: (907) 465-3600
                                                                           7   Facsimile: (907) 465-2520
                                                                               Email: bill.milks@alaska.gov
                                                                           8

                                                                           9
                                                                               Attorneys for defendant

                                                                          10                      IN THE UNITED STATES DISTRICT COURT
                                                                                                       FOR THE DISTRICT OF ALASKA
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                                JENNIFER FLETCHER,                         )
                                                                          12
                                                                                                                           )
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13                  Plaintiff,                   )
                                                                                                                           )
                                                                          14    v.                                         )
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                                                                           )
                                                                          15
                                                                                STATE OF ALASKA,                           )
                                                                          16                                               )   CIVIL ACTION
                                                                                              Defendant.                   )
                                                                          17                                               )   CASE NO. 1:18-cv-00007-HRH
                                                                                                                           )
                                                                          18

                                                                          19         STATE OF ALASKA’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          20
                                                                                      The State of Alaska (“State”) hereby moves this Court, pursuant to Federal Rule
                                                                          21
                                                                               of Civil Procedure 56, to enter summary judgment in its favor on all of plaintiff’s
                                                                          22
                                                                               claims. This motion is supported by the State’s Combined Memorandum in Support of
                                                                          23

                                                                          24   Cross-Motion for Summary Judgment and Opposition to Plaintiff’s Motion for Partial

                                                                          25   Summary Judgment.
                                                                          26



                                                                               Case 1:18-cv-00007-HRH Document 35 Filed 08/16/19 Page 1 of 2
                                                                           1         DATED: August 16, 2019.
                                                                           2                                            KEVIN G. CLARKSON
                                                                                                                        ATTORNEY GENERAL
                                                                           3

                                                                           4                                            By:    /s/William Milks
                                                                           5
                                                                                                                               William Milks
                                                                                                                               Assistant Attorney General
                                                                           6                                                   Alaska Bar No. 0411094
                                                                                                                               Kevin Dilg
                                                                           7                                                   Assistant Attorney General
                                                                                                                               Alaska Bar No. 1406053
                                                                           8

                                                                           9                                                   Attorneys for Defendant State of Alaska

                                                                          10
                                                                                                          CERTIFICATE OF SERVICE
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                                      I hereby certify that on August 16, 2019, a copy of the foregoing was served
                                                                          12
                                                                               electronically via ECF pursuant to the Court’s electronic filing procedures on the
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13   following parties of record:
                                                                          14
                                            PHONE (907) 465-3600




                                                                                 Peter C. Renn                 Tara L. Borelli              Eric Croft
                                              Dimond Courthouse




                                                                          15     LAMBDA LEGAL                  LAMBDA LEGAL                 THE CROFT LAW
                                                                                 DEFENSE END                   DEFENSE END                  OFFICE
                                                                          16
                                                                                 EDUCATION FUND,               EDUCATION FUND,
                                                                          17     INC.                          INC.
                                                                          18

                                                                          19
                                                                                                                                        /s/Harry Hale
                                                                          20                                                            Harry Hale
                                                                                                                                        Law Office Assistant II
                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26
                                                                               Fletcher v. SOA                                          Case No. 1:18-cv-00007-HRH
                                                                               STATE’S MOTION FOR SUMMARY JUDGMENT                                        Page 2 of 2
                                                                               Case 1:18-cv-00007-HRH Document 35 Filed 08/16/19 Page 2 of 2
